              Case:17-03158-swd       Doc #:41 Filed: 08/21/2020       Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
IN RE:
         CRISTINA CASTRO                            HONORABLE SCOTT W. DALES
                                                    CASE NO. 17-03158-SWD
                                                    CHAPTER 13
                  DEBTOR.
_________________________________/
LYNN A. OSBORNE (P66545)
Attorney for Debtor
401 W. Ionia Street
Lansing, MI 48933
(517) 708-2992
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

   MOTION OF HYUNDAI LEASE TITLING TRUST FOR RELIEF FROM THE
AUTOMATIC STAY AND CO-DEBTOR STAY AND FOR WAIVER OF PROVISIONS
                       OF FRBP 4001(a)(3)

         Hyundai Lease Titling Trust (“Creditor”), pursuant to 11 U.S.C. '§ 361-63, 11 U.S.C. '

1301(a) and LBR 9013 and 4001-1 (W.D.M.), moves for relief from the Automatic Stay and

Co-Debtor Stay and for Waiver of Provisions of FRBP 4001(a)(3). This Motion is based on the

following:

         1.     This Court has jurisdiction over the proceeding pursuant to 28 U.S.C. ' 1334 and

28 U.S.C. ' 157.

         2.     On January 2, 2017 (the Petition date), Debtor filed a Voluntary Petition for

Relief under Chapter 13 of the Bankruptcy Code.
            Case:17-03158-swd        Doc #:41 Filed: 08/21/2020         Page 2 of 2




       3.      On January 2, 2017, the Debtor and Berin Castro-Montoya entered into a Retail

Instalment Sales Contract with Creditor to purchase a 2017 Kia Sorento bearing Vehicle

Identification No. 5XYPGDA39HG266035.

       4.      The Plan was confirmed September 8, 2017.

       5.      The Lease matured April 2, 2020, and the vehicle was returned to the Creditor on

February 20, 2020.

       6.      Berin Castro-Montoya is not a debtor in bankruptcy.

       7.      Pursuant to 11 U.S.C. §1301(c), the Creditor’s interest in the subject vehicle will

be irreparably harmed by the continuation of the Co-Debtor Stay.

       8.      Pursuant to 11 U.S.C. § 362(d)(2), the Debtor and Co-Debtor do not have any

equity in said vehicle as the outstanding balance is $18,747.30 and is approximately equal to the

fair market value.

       9.      The proposed Order for Relief from the Automatic Stay and Co-Debtor Stay and

for Waiver of Provisions of FRBP 4001(a)(3) is attached as Exhibit A.

       In conclusion, the Creditor respectfully requests the entry of the attached Order granting

relief from the Automatic Stay and Co-Debtor Stay and allowing the Creditor to pursue the Co-

debtor, Berin Castro-Montoya, for the balance owing on said Contract.

                                             /s/ Craig S. Schoenherr, Sr.
                                             ________________________________
                                             CRAIG S. SCHOENHERR, SR. (P32245)
                                             Attorney for Creditor
                                             12900 Hall Road, Suite 350
                                             Sterling Heights, MI 48313-1151
                                             (586) 726-1000
                                             ecf@orlaw.com

DATED: August 21, 2020
